Citation Nr: 1456210	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  13-09 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Propriety of the severance of service connection for type 2 diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1957 to March 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the Veteran's claims-file has since been transferred to the RO in Jackson, Mississippi.

In his April 2013 VA Form 9 the Veteran requested a hearing before the Board.  A videoconference hearing was scheduled for August 2014.  He did not report for the hearing; documentation in the record reflects that he either cancelled the hearing or requested postponement/rescheduling.  The documentation does not show that the matter of the Veteran's hearing was completely resolved.  However, as the benefit sought (restoration of service connection for type 2 diabetes mellitus) is being granted, he is not prejudiced by the Board's proceeding with appellate review.

The issue of service connection for throat cancer has been raised by statements from the Veteran (see his April 2013 VA Form 9), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is not shown that December 2004 rating decision's award of service connection for type 2 diabetes mellitus involved clear and unmistakable error.




CONCLUSION OF LAW

The severance of the award of service connection for type 2 diabetes mellitus was not proper; restoration of service connection for type 2 diabetes mellitus is warranted.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(d), 3.303, 3.304, 3.307, 3.309. 3.313 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations do not apply to the matter at hand, as it involves the propriety of a severance of service connection, which requires application of the clear and unmistakable (CUE) standard of review.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply in matters of revision of an RO decision on the basis of CUE.  See Parker v. Principi, 15 Vet. App. 407 (2002).

The Board notes, however, that when severance of service connection is deemed warranted, there are certain due process protections afforded the Veteran, specifically: A rating proposing severance is to be prepared setting forth all material facts and reasons.  The Veteran should be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  He must be given 60 days for response/presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.103(b)(2), 3.105(d).  Based upon a careful review of the record, it appears the Veteran was afforded adequate explanation and due process in this matter.  Regardless, inasmuch as this decision grants the appeal, i.e., restores service connection for type 2 diabetes mellitus, any procedural omission is harmless.

Legal Analysis & Factual Background

When severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The Veteran will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. §§ 3.103(b)(2), 3.105(d).

The RO sent the Veteran notice letters in June and July 2009 that informed him of the proposal to sever service connection for type 2 diabetes mellitus.  He was provided detailed reasons for the proposed severance and the type of information or evidence he could submit in response.  He was informed of his right to a personal hearing and his right to representation.  The July 2009 letter also informed him that unless additional evidence was received within 60 days, service connection for type 2 diabetes mellitus would be severed.  The July 2009 rating decision proposing severance further explained the basis for such action, and the September 2009 decision complied with the requirements of 38 C.F.R. § 3.105(d) in severing service connection prospectively, effective January 1, 2010.

Once service connection has been granted, it can be severed only upon the Secretary's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous."  See Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  The burden of proof in such cases is upon the Government.  38 C.F.R. § 3.105(d); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

CUE is defined as "a very specific and rare kind of error."  "It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 3.105(a) in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

In determining whether service connection will be severed, VA may -and, in fact, must- consider evidence that was generated after the original decision was made.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006) (holding that a "severance decision focuses -not on whether the original decision was clearly erroneous- but on whether the current 'evidence establishes that [service connection] is clearly erroneous.'" (quoting 38 C.F.R. § 3.105(d)); see Daniels v. Gober, 10 Vet. App. 474, 480 (1997) (holding that 38 C.F.R. § 3.105(d) "clearly contemplat[es] the consideration of evidence acquired after the original granting of service connection").

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §  3.303.  To substantiate a claim of service connection there must be evidence of: a current disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).

If a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 to May 7, 1975), has one of a list of diseases associated with exposure to certain herbicide agents [to include Agent Orange], then that disease shall be considered to have been incurred in or aggravated by such service, notwithstanding that there is no record of evidence of such disease during the period of such service.  The list of diseases includes type 2 diabetes mellitus.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.

A December 2004 rating decision granted the Veteran service connection for type 2 diabetes mellitus, finding that he served in Vietnam during the Vietnam Era, and may be presumed to have been exposed to herbicides that, in turn, are presumed to have caused his type 2 diabetes mellitus.  Regarding the finding that the Veteran had qualifying service in Vietnam, the December 2004 rating decision noted: 

Service records indicate you served aboard the USS Enterprise in support of combat operations in Vietnam as an Aviation Machinist's mate with duties as a transport flight crew plane captain.  As such, you indicate you were frequently on land in Vietnam to deliver mail and pick up crew to fly them to the ship.  Many of these visits were overnight stays.  Service in the republic of Vietnam is conceded.

The decision to sever service connection for type 2 diabetes mellitus was based (as explained in the September 2009 rating decision) on a conclusion that "review of your service treatment and personnel records did not confirm your physical presence within the land borders of Vietnam (including inland waterways) as interpreted by the Federal Circuit's decision in Haas v. Peake....  [T]he evidence shows you did not have the required service in Vietnam to concede your exposure to Agent Orange for presumptive service connection."

The RO issued a "Formal finding of lack of verification of service in Vietnam" in May 2009 that "determined that the veteran was not 'on ground' in Vietnam," based upon finding that he served aboard the USS Enterprise during his tour in Southeast Asia, that his military occupation specialty (MOS) was as a "Quality Assurance Representative," that his MOS "did not require that he travel to or visit Vietnam," that the USS Enterprise did not dock in any harbor or enter "Brown Water" in Vietnam, and that the Veteran's records and his Vietnam Service Medal and Vietnam Campaign Medal did not show that he was "on ground" in Vietnam.

An addendum to the May 2009 formal finding was issued by the RO in January 2013.  This addendum affirmed the same conclusion that the Veteran was not "on ground" in Vietnam during his military service.  The addendum notes that "Review of the Evaluation Report for the period of October 1, 1971 through November 30, 1971 reveals the following duties performed by the veteran:" Quality Assurance Manager, Department Duty Officer, Junior Officer-of-the-Deck (in port), Assistant Zone Inspector, and Qualified as Assistance to Beach Guard Officer (in foreign ports).  The addendum concluded that "there is no record that the veteran performed the duties" he has described involving flying into Da Nang and picking up new personnel and mail.

The Veteran contests the severance of service connection for type 2 diabetes mellitus, by re-asserting his own testimony (including as presented in his April 2013 VA Form 9) that:

I was the Supervisor of the COD Crew.  The Ships Support Aircraft or better known as the COD, has the mission of picking up mail, new crewmen and other miscellaneous items.  Every Aircraft Carrier has a COD and when on deployment has a designated port where the mail, personnel and other things needed for the ship are delivered to and staged there awaiting pickup by the ship.  Since the ship cannot pull into every port it is up to the ship's aircraft (COD) to fly off the ship and pickup these items.  While the USS Enterprise was operating in the Gulf of Tonkin [Da Nang], Vietnam was the port that these items were staged awaiting us to pick them up.

The Veteran has submitted witness statements to support his own testimony and contentions.  A February 2012 statement from BC states that he served with the Veteran on the USS Enterprise from "1971 to 1973."  He states that the Veteran was a "Chief Petty Officer" who was "assigned to the Ship[']s COD and made frequent flights into [Da Nang] to pick up our mail and new personnel assigned to the ship.  There were times that he had to remain overnight awaiting an overhead time to return to the ship or awaiting for aircraft parts."

A February 2013 statement from DRS states that the author "was assigned to the USS Enterprise CVA(N)65 COD Crew during the period of early 1972 till discharge in Nov 1973.  During this period which included 2 WES-PAC Cruises Chief mission was to fly off the ship and a couple times a week to pick up mail, parts, and personnel for the ship."  He described a number of regular circumstances that would require overnight stays in Da Nang associated with these trips.  This statement appears to identify the Veteran-appellant as the "Chief," "our supervisor as well as the senior aircrew man" among the "five of us assigned to the COD Crew," and supplies a photograph of the five-man crew (the Veteran has also submitted a copy of this photograph).  The statement asserts that "[w]e all had 'Boots on the Ground'  and 'In Country' time."

The claims-file contains additional documentation, including indications that the Veteran has been attempting to obtain archived flight manifests and deck logs to support his contentions, but with limited success.

The original grant of service connection for type 2 diabetes mellitus in December 2004 was premised on a finding that the Veteran was shown to have served on the USS Enterprise in support of combat operations in Vietnam and had testified that he was "frequently on land in Vietnam to deliver mail and pick up crew to fly them to the ship.  Many of these visits were overnight stays.  Service is the republic of Vietnam is conceded."

While it is possible to interpret and weigh the available documentation (including service department records) and testimony in a manner different from the RO's in the December 2004 grant of service connection for type 2, diabetes mellitus, the finding of the RO that, with resolution of doubt in the Veteran's favor, his testimony was reliable and that he had qualifying service in Vietnam, cannot be found clearly erroneous.  There was and is supporting evidence for that conclusion, and a current finding to the contrary represents a difference of opinion as to how the evidence is weighed.

In short, the record does not show that the grant of service connection for type 2 diabetes mellitus did not involve CUE.  Hence the severance of service connection was improper, and service connection for type 2 diabetes mellitus must be restored.


ORDER

The appeal to establish that severance of service connection for type 2 diabetes mellitus was improper is granted; restoration of service connection for type 2 diabetes mellitus is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


